DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 JAN 2022 and 21 MAR 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 21 MAR 2022.  The status of the claims is as follows:
Claims 1 and 4 are pending.
Claims 2, 3, and 5 are canceled.
The amendments to the claims overcome the previous rejections under 35 U.S.C. 112; said rejections are hereby withdrawn.

Claim Objections
At the beginning of the claim listing, the text “Proposed claims” is objected to.  The text raises questions as to whether the claims are actually to be amended or if the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the same limitation as is presented above in Claim 1 regarding the skin depth being shallower than the radius of the polycrystalline silicon rod.  Claim 1 requires the post-deposition step to be configured to be performed commensurate with the cited limitation, which means the cited limitation is already required in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Netsu ‘516 (U.S. PGPub 2015/0037516).
Claim 1 – Netsu ‘516 teaches a method of manufacturing a polycrystalline silicon rod by Siemens process (PG 0003), comprising:
A post-deposition heat treatment, after an end of a deposition of polycrystalline silicon (PG 0095, this step is performed after growth has stopped and therefore after deposition has ended), treating the polycrystalline silicon rod at a temperature T (PG 0095, heat treatment performed; the temperature is arbitrary),
Wherein the post-deposition heat-treatment is configured to be performed while the polycrystalline silicon rod is energized under a condition that provides a skin depth D shallower than a radius R of the polycrystalline silicon rod provided after the deposition ends (PG 0095, current is applied such that only the outer surfaces are slightly heated; therefore, the heated depth (skin depth) is less than the radius if the entire rod is not being heated).
Netsu ‘516 does not specifically teach or suggest the following limitations of Claim 1:
Wherein the temperature T is higher than a crystal temperature T0
Wherein the post-deposition energization step is performed by passage of current at a frequency f higher than a frequency fo of current that is passed at a time when the deposition step ends.
Regarding the temperature limitations, Netsu ‘516 PG 0063 teaches that in the manufacturing method disclosed therein, the core temperature is higher than the skin temperature.  PG 0094 teaches that the purpose of the post-deposition heating step is to minimize the temperature difference between the skin and the core of the polycrystalline silicon rod.  PG 0009 teaches that it is known in the field that allowing the rod to reach silicon melting temperatures is not desirable because it leads to collapse of the silicon cores.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Netsu ‘516 to initially heat the skin of the polycrystalline rod above the final deposition temperature but below the melting temperature of polycrystalline silicon in the post-deposition heating step.  Netsu ‘516 wants to minimize the temperature difference between the skin and core regions of the polycrystalline silicon rod in the post-deposition heating treatment.  The temperature profile of the rod at the end of deposition has a hotter core region relative to the skin region; therefore, minimizing the temperature difference requires heating the skin relative to the core and therefore increasing the temperature of the skin is obvious.  Heating the skin to melting temperatures is known to compromise the silicon rod; therefore, controlling the temperature below the melting temperature is obvious.
Regarding the frequency limitation, Netsu ‘516 teaches that improper control of skin depth can lead to damaged polysilicon cores (PG 0070) and 
Claim 4 – Netsu ‘516 renders obvious the method of manufacturing a polycrystalline silicon rod according to claim 1, wherein the skin depth D is shallower than the radius R of the polycrystalline silicon rod provided after the deposition step ends (PG 0078-0079, rods are of diameters greater than 160 mm, meaning the rods are of radius greater than 80 mm; skin depth control is disclosed between 13.8 and 80 mm, so the skin depth D is shallower than the radius R).  

Reference of Relevance
Examiner cites U.S. PGPub 2015/0017349 (Netsu ‘349) as a reference of relevance to the present claims.  The subject matter of Netsu ‘349 heavily overlaps Netsu ‘516 with large portions of identical disclosure between the two references, including sections from Netsu ‘516 relied upon in the instant rejection.  Netsu ‘349 is not presently applied as the basis for any rejection.

Response to Arguments
Upon further consideration, Applicant's arguments filed 21 MAR 2022 have been fully considered but they are not persuasive.  Examiner acknowledges that in the Interview of 13 JAN 2022; the arguments presented therein (and commensurate with those presented on 21 MAR 2022) were indicated as sufficient to overcome the Netsu 
Applicant’s argument regarding treatment of the rod at a temperature T higher than a crystal temperature To at a time when the deposition ends and lower than a melting temperature of the polycrystalline silicon relies upon the fact that in the previous rejection, Examiner was relying on a temperature profile adjustment routine that was being used in the deposition phase.  In the deposition phase, the temperature drop that Examiner was using to justify the temperature limitation now incorporated into Claim 1 was not intended to be the end of the deposition process; therefore, that portion of Netsu ‘516 is not fairly applicable to the process of Claim 1.  Examiner has provided a different basis of rejection above that does not rely on method steps from deposition to justify a post-deposition process.
Applicant’s argument regarding the frequency f higher than a frequency fo of current passed at the time when the deposition ends is noted.  However, Examiner notes that Netsu ‘516 discloses generally that increasing the frequency increases the surface temperature (PG 0138).  Therefore, to increase the surface temperature above the final deposition temperature, increasing the frequency would be required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712              

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712